Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.    Claims 21-40 are allowed.
      The following is an examiner’s statement of reasons for allowance:
        Regarding claim 21, patentability resides in “determine one or more ergonomic zones based at least in part on the measurement period and the at least one of the velocity, the acceleration, or the bend angle associated with the at least one body segment during the measurement period, wherein the one or more ergonomic zones are based at least in part on a number of instances in which the at least one of the velocity, the acceleration, or the bend angle associated with the at least one body segment exceeds one or more thresholds during the measurement period”, in combination with the other limitations of the claim.
         Regarding claims 30, and 35, patentability resides in “determining, by the one or more computing devices, one or more ergonomic zones based at least in part on the measurement period and the at least one of the velocity, the acceleration, or the bend angle associated with the at least one body segment during the measurement period, wherein the one or more ergonomic zones are based at least in part on an amount of time during which the at least one of the velocity, the acceleration, or the bend angle associated with the at least one body segment exceeds one or more thresholds during the measurement period ”, in combination with the other limitations of the claim.
             The closest prior art, Connor (US 2016/0338644) and Jayalth et al. (US 2014/0135593). Connor discloses smart clothing for ambulatory human motion capture, and Jayalth et al. 

3.    Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
       a. von Hoffmann et al. (US 2016/0199685) disclose toning garment with modular resistance docking platforms.
       b. Dunne et al. (US 2014/0238151) disclose stitched stretch sensor.
       c. Nicoletti et al. (US 2015/0057984) disclose smart garment and method for detection of body kinematics and physical state.

5.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.

       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685